565 F.2d 545
UNITED STATES of America, Appellee,v.Victor Lee TAYLOR, Appellant.
No. 77-1697.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 14, 1977.Decided Nov. 29, 1977.

David R. Freeman, Federal Public Defender and Benjamin D. Entine, Asst. Federal Public Defender, Kansas City, Mo., filed brief, for appellant.
Ronald S. Reed, Jr., U. S. Atty. and Kenneth Josephson, Asst. U. S. Atty., Kansas City, Mo., filed brief, for appellee.
Before HEANEY, STEPHENSON and HENLEY, Circuit Judges.
PER CURIAM.


1
The appellant was convicted of transporting a stolen motor vehicle in interstate commerce and with its concealment under 18 U.S.C. §§ 2312 and 2313.  He contends on appeal that the evidence was not sufficient to justify his conviction on either count.


2
A careful review of the briefs and record convinces us that the evidence was sufficient to justify his conviction on both counts and that no errors of law were committed by the trial court.  We affirm.